PER CURIAM.
This is the case of a farmer who has lost his Arkansas farm through the foreclosure of a trust deed and other proceedings in the State courts of Arkansas, but who refuses to accept his loss, and has asked the United States District Court to undo what the State courts have done and to restore him to the possession of the land, which he still claims to own. Jurisdiction is based on diversity of citizenship. In his complaint the appellant asserts that he is the owner of the land in *372suit, and that the proceedings in the State courts, in which it was determined that he is not the owner, were the -result of fraud and perjury.
The plaintiff insisted upon trying his own case, after counsel appointed by the United States District Court to advise the plaintiff asked to be relieved on the ground that an investigation of the case had convinced him (counsel) that the plaintiff’s action was not maintainable. The District Court, with infinite patience, heard all that the plaintiff had to offer in the way of evidence and argument, and assisted him so far as possible in making a record. The evidence fell far short of establishing plaintiff’s ownership of the land in suit and of proving that the State court judgments' which determined that 'he was not the owner resulted from fraud.
The findings of fact and conclusions of law of the District Court are conclusive upon this Court. They support the judgment appealed from, which dismissed the plaintiff’s complaint for want of equity.
The plaintiff was permitted to appeal in forma pauperis upon the original papers and to file typewritten briefs. Nothing can be gained by a restatement of the facts, which are adequately covered by the findings of the District Court. This Court is a court of review. It cannot retry the case, but, if it could, the result would be no different Before he brought his action in the United' States District Court, the plaintiff had had his full day in the courts of Arkansas, the judgments of which, whether right or wrong, are not subject to review by the United States District Court or this Court.
The judgment appealed from was correct and is affirmed.